******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    DAVID BRIDGES v. COMMISSIONER
           OF CORRECTION
              (AC 37549)
      DiPentima, C. J., and Alvord and Pellegrino, Js.
 Argued September 7—officially released December 20, 2016

(Appeal from Superior Court, judicial district of
             Tolland, Fuger, J.)
  David B. Rozwaski, assigned counsel, for the appel-
lant (petitioner).
  Matthew A. Weiner, assistant state’s attorney, with
whom, on the brief, were Leon F. Dalbec, Jr., former
senior assistant state’s attorney, Michael Dearington,
former state’s attorney, and Tamara Grosso, assistant
state’s attorney, for the appellee (respondent).
                          Opinion

   PER CURIAM. The petitioner, David Bridges, appeals
following the denial of his petition for certification to
appeal from the judgment denying his petition for a
writ of habeas corpus. On appeal, the petitioner claims
that the habeas court, Fuger, J., (1) abused its discretion
by denying his petition for certification to appeal, and
(2) improperly denied his petition for a writ of habeas
corpus. Specifically, the petitioner claims that the
habeas court erred in finding that his criminal trial
attorney and his previous habeas attorney did not ren-
der ineffective assistance. We disagree, and dismiss the
petitioner’s appeal.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. On March 8, 2001,
the petitioner entered guilty pleas pursuant to the Alford
doctrine1 in two separate cases that were pending in
the New Haven judicial district. In the first case, Docket
No. CR-95-423523, the petitioner pleaded guilty to
attempt to commit sexual assault in the first degree in
violation of General Statutes §§ 53a-49 and 53a-70 (a),
and unlawful restraint in the first degree in violation
of General Statutes § 53a-95. In the second case, Docket
No. CR-99-484012, the petitioner pleaded guilty to aiding
aggravated sexual assault in the first degree in violation
of General Statutes §§ 53a-8 and 53a-70a (a) (4), aggra-
vated sexual assault in the first degree in violation of
§ 53a-70a (a) (4), conspiracy to commit sexual assault
in the first degree in violation of General Statutes
§§ 53a-48 and 53a-70 (a) (1), aiding sexual assault in
the third degree in violation of General Statutes §§ 53a-
8 and 53a-72a (a) (1), and aiding burglary in the first
degree in violation of General Statutes §§ 53a-8 and 53a-
101 (a) (2). During the plea process, the petitioner was
represented by his trial attorney.
  Prior to sentencing, the petitioner filed motions as a
self-represented party to withdraw his guilty pleas and
for the appointment of new counsel. On May 2, 2001,
the trial court, Fasano, J., granted his motion to dismiss
his trial attorney. After the court appointed a new attor-
ney to represent the petitioner, the petitioner filed a
formal motion to withdraw his pleas on the basis of
ineffective assistance of counsel.
   The trial court denied the motion to withdraw on
June 7, 2001, following an evidentiary hearing. Both the
petitioner and his trial attorney testified at the hearing.
The court specifically found that there was nothing in
the record to indicate that the petitioner’s trial attorney
had rendered anything less than effective assistance.
In addition, the court found that the petitioner heard,
understood, and responded to the plea canvassing vol-
untarily and intelligently, and that there was no visible
effort to disrupt the proceeding. After the denial of his
motion to withdraw the guilty pleas, the court sen-
tenced the petitioner on September 7, 2001, to fifteen
years imprisonment and ten years of special parole.
The petitioner appealed the denial of his motion to
vacate his pleas, and this court affirmed the judgment.
State v. Bridges, 80 Conn. App. 903, 833 A.2d 948, cert.
denied, 267 Conn. 907, 840 A.2d 1171 (2003).
   On November 14, 2002, the petitioner filed an
amended petition for a writ of habeas corpus (first
habeas) claiming in a single count that his trial attorney
provided ineffective assistance during the plea process.
Both the petitioner and his trial attorney testified during
the first habeas trial. In an oral decision rendered on
August 10, 2004, the first habeas court, White, J., denied
the petition for a writ of habeas corpus, ruling that the
petitioner failed to meet his burden of demonstrating
that his trial attorney’s performance was deficient or
that the petitioner suffered any prejudice. The peti-
tioner appealed the first habeas court’s judgment on
October 14, 2004, and this court dismissed the appeal
on August 15, 2006. Bridges v. Commissioner of Correc-
tion, 97 Conn. App. 119, 122, 905 A.2d 103 (2006).
   On November 10, 2014, the petitioner filed his
amended second petition for a writ of habeas corpus.
In a single count, the petitioner alleged that the attorney
who represented him during his first habeas trial (first
habeas attorney) provided ineffective assistance by fail-
ing to raise claims that his trial attorney performed
deficiently by (1) failing to properly explain to the peti-
tioner the terms, conditions, and consequences of spe-
cial parole; and (2) failing to properly investigate each of
the petitioner’s cases. In addition, the petitioner alleged
that his first habeas attorney performed deficiently by
failing to ‘‘present testimony or evidence from wit-
nesses who would have supported or aided possible
defense claims with respect to each case . . . .’’
  Following a trial, the habeas court, Fuger, J., denied
the petitioner’s second habeas petition on November
17, 2014, on the basis of the petitioner’s failure to show
that either his trial attorney or first habeas attorney
performed deficiently. The petitioner filed a petition for
certification to appeal, and the habeas court denied
certification to appeal on November 25, 2014. This
appeal from the habeas court’s judgment regarding the
second habeas petition followed.
   On appeal, the petitioner claims that the habeas court
improperly determined that his trial attorney’s alleged
failure (1) to ensure that the petitioner understood the
consequences of pleading guilty to a term of special
parole, and (2) to investigate the petitioner’s defense,
were not deficient performance or prejudicial to the
petitioner. In addition, the petitioner claims that the
habeas court improperly concluded that the petitioner’s
first habeas counsel was not ineffective in failing to
properly raise these claims regarding his trial attorney’s
ineffectiveness.
  It is well established that ‘‘[w]hen the habeas court
denies certification to appeal, a petitioner faces a formi-
dable challenge, as we will not consider the merits of
a habeas appeal unless the petitioner establishes that
the denial of certification to appeal amounts to an abuse
of discretion. . . . An abuse of discretion exists only
when the petitioner can show that the issues are debat-
able among jurists of reason; that a court could resolve
the issues [in a different manner]; or that the questions
are adequate to deserve encouragement to proceed fur-
ther. . . . [For this task] we necessarily must consider
the merits of the petitioner’s underlying claims to deter-
mine whether the habeas court reasonably determined
that the petitioner’s appeal was frivolous. . . .
   ‘‘In order to establish an ineffective assistance of
counsel claim, a petitioner must meet the two-prong
test enunciated in Strickland v. Washington, 466 U.S.
668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Specifi-
cally, the claim must be supported by evidence estab-
lishing that (1) counsel’s representation fell below an
objective standard of reasonableness, and (2) counsel’s
deficient performance prejudiced the defense because
there was a reasonable probability that the outcome of
the proceedings would have been different had it not
been for the deficient performance. . . . Because both
prongs of Strickland must be demonstrated for the
petitioner to prevail, failure to prove either prong is fatal
to an ineffective assistance claim.’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
Jefferson v. Commissioner of Correction, 144 Conn.
App. 767, 772–73, 73 A.3d 840, cert. denied, 310 Conn.
929, 78 A.3d 856 (2013).
   On the basis of our review of the record, the briefs,
and the oral arguments of the parties before this court,
we conclude that the second habeas court did not abuse
its discretion in denying the petition for certification
to appeal. We agree with the habeas court that the
petitioner failed to meet his burden of showing that
trial counsel rendered ineffective assistance by failing
to ensure that the petitioner understood the conse-
quences of pleading guilty to a term of special parole
and by failing to investigate certain evidence. We also
agree that the petitioner’s first habeas attorney was not
ineffective for failing to raise these two claims.
   The following additional facts are relevant to our
resolution of the petitioner’s claims regarding his trial
attorney’s effectiveness. During the second habeas trial,
the petitioner testified that he had never heard of the
concept of special parole at the time he entered his
guilty pleas. The petitioner further testified that his trial
attorney never explained to him what a prison term
that included special parole might entail. The petitioner
also claimed in his brief to this court that his trial
attorney failed ‘‘to investigate or discover evidence that
would lead an attorney to change his recommendation
regarding a plea . . . .’’ The petitioner testified during
the second habeas trial that he had told his trial attorney
prior to entering his pleas that a codefendant from one
of the pending sexual assault cases might have been
able to provide helpful testimony for his defense.
Although the petitioner’s trial attorney did not testify
during the second habeas trial, he did provide testimony
during the first habeas trial. In the transcript of his
testimony, which was entered into evidence at the sec-
ond habeas trial, the trial attorney testified that none
of the codefendants could have been compelled to tes-
tify in support of the petitioner at the time his pleas
were entered.
   Upon the conclusion of the evidence, the second
habeas court found that the petitioner’s claims regard-
ing his trial attorney’s effectiveness lacked merit. In its
oral decision, the second habeas court, Fuger, J., stated
that the claim of not understanding special parole was
a ‘‘red herring,’’ and specifically found the petitioner’s
testimony to be ‘‘self-serving and unworthy of belief.’’
In addition, the second habeas court concluded that
‘‘there is no doubt in this court’s mind that [the peti-
tioner] . . . received effective, adequate, and appro-
priate representation . . . at the trial level,’’ and
further stated that ‘‘[a]ny attack upon [the petitioner’s
trial attorney] cannot be made directly because that
issue has been resolved by Judge White [in the first
habeas trial] and affirmed on appeal.’’
   Based on our review of the record, the only evidence
supporting the petitioner’s claims regarding the defi-
ciencies of his trial attorney was the petitioner’s own
testimony, which the second habeas court explicitly
rejected as not credible. ‘‘[T]his court does not retry
the case or evaluate the credibility of the witnesses.
. . . Rather, we must defer to the [trier of fact’s] assess-
ment of the credibility of the witnesses based on its
firsthand observation of their conduct, demeanor and
attitude. . . . The habeas judge, as the trier of facts,
is the sole arbiter of the credibility of witnesses and
the weight to be given to their testimony.’’ (Internal
quotation marks omitted.) Orcutt v. Commissioner of
Correction, 284 Conn. 724, 741, 937 A.2d 656 (2007).
There was no credible evidence presented showing that
the petitioner’s trial attorney did not properly investi-
gate or advise the petitioner in accordance with his
obligations. Accordingly, the petitioner has failed to
show that the habeas court’s findings were clearly
erroneous.
   Finally, the petitioner also claims that his first habeas
attorney provided ineffective assistance by failing to
raise the two aforementioned claims regarding the peti-
tioner’s trial attorney. The second habeas court emphat-
ically concluded that ‘‘[t]his court has heard zero
evidence that would allow it to conclude that [the peti-
tioner’s first habeas attorney] did anything other than
a fully professional, appropriate job as representative
of [the petitioner] in his first habeas.’’ Because there is
nothing in the record to suggest that the petitioner’s
first habeas attorney was ineffective, this court con-
cludes that the habeas court properly denied the
habeas petition.
   After our review of the record as a whole, we con-
clude that the petitioner has failed to establish that the
issues he has raised are debatable among jurists of
reason, that a court could resolve his claims in a differ-
ent manner, or that the issues raised by the petitioner
are adequate to cause this court to proceed to consider
them. See Simms v. Warden, 230 Conn. 608, 618, 646
A.2d 126, 131 (1994). Accordingly, the habeas court
did not abuse its discretion in denying the petition for
certification to appeal.
      The appeal is dismissed.
  1
   ‘‘Under North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed.
2d 162 (1970), a criminal defendant is not required to admit his guilt . . .
but consents to being punished as if he were guilty to avoid the risk of
proceeding to trial. . . . A guilty plea under the Alford doctrine is a judicial
oxymoron in that the defendant does not admit guilt but acknowledges that
the state’s evidence against him is so strong that he is prepared to accept
the entry of a guilty plea nevertheless.’’ (Internal quotation marks omitted.)
Rodriguez v. Commissioner of Correction, 167 Conn. App. 233, 234 n.1,
143 A.3d 630, cert. denied, 323 Conn. 929,         A.3d      (2016); Misenti v.
Commissioner of Correction, 165 Conn. App. 548, 551 n.2, 140 A.3d 222,
cert. denied, 322 Conn. 902, 138 A.3d 932 (2016).